 



Exhibit 10.20
SENTINEL PROPERTIES — BEDFORD, LLC
MASTER SERVICES AGREEMENT
This Master Services Agreement (the “Agreement”) is entered into between
Sentinel Properties—Bedford, LLC, a Delaware limited liability company
(“Sentinel”), and Constant Contact, Inc., a Delaware corporation (“Customer”),
and dated as of July 19, 2007 (the “MSA Effective Date”). Capitalized terms used
herein but not otherwise defined will have the meanings ascribed to them in
Section 1.

1)   Definitions.

  a)   Affiliate: An entity(ies) controlling, or under the control of, or under
common control with, a party hereto, where “control” is the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of an entity, whether through ownership of voting securities, by
contract or otherwise.     b)   Sentinel and Customer: The words “Sentinel” and
“Customer” and the pronouns referring thereto as used in this Agreement shall
mean, unless otherwise provided, the persons or entities named herein as
Sentinel and as Customer respectively, and their respective heirs, legal
representatives, successors and assigns, irrespective of whether singular or
plural, masculine, feminine or neuter. The word “Sentinel” as used herein shall
mean, however, only the owner for the time being of the service provider’s
interest (i.e., the initial interest of Seller hereunder) in this Agreement,
i.e., in the event of any transfer of the service provider’s interest in this
Agreement the transferor shall cease to be liable for, and shall be released
from all liability for the performance and observance of, any and all agreements
or conditions on the part of Sentinel to be performed or observed subsequent to
the time of such transfer, it being understood and agreed that from and after
such transfer Customer shall look solely to the transferee for the performance
and observance of such agreements and conditions.     c)   Order: Any Sales
Order or Online Order between Customer and Sentinel.     d)   Online Order: An
Order for Services placed by Customer via Sentinel’s web-based customer portal
and accepted by Sentinel in accordance with its Occupant Handbook and
procedures.     e)   Permitted Use: Use as a corporate data center for the
installation and use of computing, networking and communications equipment.    
f)   Occupant Handbook: The procedures, rules, regulations, security practices
and policies adopted by Sentinel that may be in effect for the Sentinel Bedford
Data Center, and as they may be amended from time to time by Sentinel and so
notified to Customer.     g)   Sales Orders: All written sales orders executed
by the parties which provide that such sales orders are governed by and
incorporated by reference into this Agreement.

 



--------------------------------------------------------------------------------



 



  h)   Services: All services, goods and other offerings of any kind to be
provided by Sentinel to Customer pursuant to this Agreement as set forth in an
Order.

2)   License Terms and Responsibilities of the Parties.

  a)   Sentinel owns a so-called data center (the “Sentinel Bedford Data
Center”) located at 55 Middlesex Turnpike, Bedford, Massachusetts (the
“Property”), at which Sentinel provides space and provides certain related data
center facility services to businesses. Upon payment of the applicable fees and
subject to the terms and conditions herein, Sentinel (i) grants Customer a
license (sometimes herein the “License”) for the License Term to use the
distinct areas (hereinafter, the “Space”) of the Sentinel Bedford Data Center
described in Attachment 1 attached hereto and identified in any Sales Order
separately signed by Sentinel and Customer, including any Sales Order hereafter
signed, the License to be solely for the purpose of installing, operating,
maintaining, altering and repairing in the Space equipment which will at all
times belong to Customer or its third party supplier and will not belong to
Sentinel (“Equipment’’), and (ii) shall provide certain services that are set
forth in an Order (each such service, a “Service”). If Sentinel and Customer
subsequently sign any new Sales Orders, the Space identified in that Sales Order
shall ipso facto become part of the “Space” for all purposes under this
Agreement. For purposes of this Agreement, the License is acknowledged to be a
Service.     b)   At all times during the Term, Sentinel and Customer agree to
comply with the rules, regulations and procedures set forth in the Occupant
Handbook, which rules, regulations and procedures are at all times incorporated
by reference into this Agreement. Customer acknowledges that it has received a
copy of the current Occupant Handbook prior to execution of this Agreement.    
c)   Customer acknowledges that the License is only to use the Space for the
Permitted Use, and that Customer has not been granted any rights of real
property or other interests in the Space or the Property.     d)   Sentinel
acknowledges that Customer’s assets are subject to a lien in favor of Silicon
Valley Bank (together with any other institutional Sender to Customer from time
to time a “Bank”), Sentinel agrees that it will execute and deliver to the Bank
such documents, instruments and agreements requested by Bank from time to time,
acknowledging Bank’s security interests in Customer’s assets, granting Bank
access, as limited in such document, instrument or agreement to such assets, and
addressing such other matters required by Bank. Provided that all damage caused
by such removal shall be promptly repaired, Customer may remove any or all of
its assets from the Space and the Property at any time, in its sole discretion,
and Sentinel agrees to provide Customer with access to remove such assets, upon
Customer’s request from time to time.

3)   No Use of Space by Others.

Customer may not sublicense the Space or any portion thereof or permit any
occupancy or use thereof or access thereto by anybody other than Customer or its
Affiliates and their agents, employees and contractors, nor may Customer assign
or otherwise transfer its

2



--------------------------------------------------------------------------------



 



interest in this Agreement, except that Customer may assign this Agreement
without consent (but with notice to Sentinel promptly after or contemporaneous
with such assignment) (i) to an Affiliate (or may so sublicense to an Affiliate)
or (ii) in connection with a merger, consolidation, reorganization or sale of
all or substantially all of its assets, provided in each instance that the
transferee or sublicense, immediately after such transaction (and taking into
account assets and liabilities acquired through such transaction), shall have
financial resources, in terms of net worth and working capital, at least equal
to that of Customer as of the date of such transfer or sublicense or as of the
MSA Effective Date, whatever shall be greater. Any act in connection of the
foregoing shall be deemed ipso facto null and void.

4)   Insurance; Waiver of Subrogation; SAS 70 Report; Indemnity.

  a)   Customer shall throughout the term hereof maintain commercial general
liability insurance with respect to the Space and its occupancy and use of the
Property, issued by well-rated insurance companies authorized to do business in
the Commonwealth of Massachusetts, in amounts not less than Ten Million Dollars
($10,000,000.00) with, respect to bodily injuries suffered in any one occurrence
and not less than Five Million Dollars ($5,000,000.00) with respect to property
damage.     b)   The insurance required to be carried by Customer pursuant to
this License may be carried under a blanket policy, and Customer shall provide
to Sentinel, upon the execution of this Agreement and thereafter prior to the
expiration of each such policy, evidence of the maintenance of the insurance
required pursuant to this Article 4.     c)   Sentinel shall throughout the term
hereof maintain commercial general liability insurance with respect to the
Property, issued by well-rated insurance companies authorized to do business in
the Commonwealth of Massachusetts, in amounts not less than Ten Million Dollars
($10,000,000.00) with respect to bodily injuries suffered in any one accident
and not less than Five Million Dollars ($5,000,000.00) with respect to property
damage. Such insurance required to be carried by Sentinel pursuant to this
Agreement may be carried under a blanket policy, and Sentinel shall provide to
Customer, upon Customer’s written request, evidence of the maintenance of the
insurance required pursuant to this Article 4.     d)   Neither Sentinel nor
Customer shall have any obligation to insure any property belonging to or in the
possession of the other. As to any property insurance carried by Sentinel on the
Property where the Space is located, Sentinel shall obtain a waiver of
subrogation in favor of Customer. As to any property insurance carried by
Customer on its Equipment, Customer shall obtain a waiver of subrogation in
favor of Sentinel. Except as set forth in subsection (d) immediately below,
neither party shall have any responsibility for any loss or damage to property
belonging to or in the possession of the other.     e)   Sentinel shall, as soon
as reasonably practicable and in no event later than the first anniversary of
the MSA Effective Date, provide to Customer a Type II SAS 70 audit report (the
“SAS 70 Report”) with respect to the data center operations and services
provided at the Sentinel Bedford Data Center and the Property. The SAS 70 Report

3



--------------------------------------------------------------------------------



 



      shall be issued by an accounting firm with a nationally recognized
reputation and reasonably satisfactory to Customer (provided that Customer
agrees that Wolf & Co. shall be deemed so satisfactory). Following the delivery
of the first SAS 70 Report to Customer, Sentinel shall thereafter furnish an SAS
70 Report to Customer on an annual basis. In the event Sentinel fails to deliver
to Customer a SAS 70 Report, as required under this subparagraph (e), within
twenty (20) days after receipt of notice from Customer of Sentinel’s failure to
do so as above provided, then Customer shall have the right to terminate this
Agreement upon thirty (30) days prior written notice to Sentinel provided
Sentinel shall have failed to deliver such SAS 70 Report within such thirty
(30) days.     f)   Subject to the limitations on the liability of each party
elsewhere contained in this Agreement, each party (the “Indemnifying Party”)
shall defend, indemnify and hold harmless the other party (the “Indemnified
Party”) from and against (i) any and all third party claims for loss, cost
damage, liability or expense (including, without limitation, attorneys’ fees and
expenses) in any way arising out of or related to any breach or alleged breach
by the Indemnifying Party under this Agreement; or (ii) any negligent act or
omission or misconduct of the Indemnifying Party, its employees, or agents. The
Indemnifying Party’s obligations hereunder are contingent on the following
conditions: (i) the Indemnified Party must notify the Indemnifying Party in
writing promptly after the Indemnified Party becomes aware of a claim or the
possibility thereof; (ii) the Indemnified Party must grant the Indemnifying
Party the sole control (but subject to consultation from time to time with the
Indemnifying Party) of the settlement compromise, negotiation and defense of any
such claim; and (iii) the Indemnified Party must cooperate with the Indemnifying
Party and provide the Indemnifying Party with all information related to the
claim that is reasonably requested by the Indemnifying Party.

5)   Interruptions in Service, and Intrusive Testing.

Sentinel shall use all reasonable commercial efforts to minimize errors and
interruptions in the Services and to provide advance notice of any
unavailability of Services, even if caused by force majeure. In all events
Sentinel’s liability for any failure of Services shall be limited as elsewhere
provided in this Agreement. Services may be temporarily unavailable by reason of
force majeure or as set forth in Section 13d hereof. Notwithstanding anything in
this Agreement to the contrary, if Customer shall give Sentinel notice (an
“Abatement Notice”) of an Abatement Event (as that term is defined below), and
if such Abatement Event continues thereafter beyond the Eligibility Period (as
that term is defined below), then the Recurring Charges to Customer shall be
abated entirely or proportionately reduced, as the case may be, after expiration
of the Eligibility Period for such time that Customer continues to be so
prevented from using, and does not use, the Space, or a portion thereof, for the
conduct of any of Customer’s business. The term “Eligibility Period” shall mean
a period of seven (7) consecutive days after Sentinel’s receipt of any Abatement
Notice(s). An “Abatement Event” shall be defined as an event or circumstance
that prevents Customer from using the Space, or a material portion thereof, as a
result of any failure by Sentinel to provide the Services set forth in
Attachment 2, or to have access to the Space needed by Customer to utilize the
Services, even if caused by force majeure. In addition, if an Abatement Event
prevents Customer from using all or substantially all of

4



--------------------------------------------------------------------------------



 



the Space in a manner consistent with the parameters set forth in this Agreement
and the attachments hereto, and such Abatement Event continues for more than six
(6) months after an Abatement Notice with respect thereto, Customer may
terminate this Agreement by thirty days’ written notice to Sentinel, unless such
Abatement Event is cured during such thirty day period. In addition, at any time
during an Abatement Event Customer may request that Sentinel provide written
notice of whether Sentinel has the intention and expectation that such Abatement
Event will be corrected within six (6) months after the original Abatement
Notice with respect thereto. Sentinel shall provide a written response to such
request (an “Assurance Response”) within ten (10) days of such request. If
Sentinel does not deliver to Customer an Assurance Response in such timeframe
that indicates that Sentinel expects that the Abatement Event will be corrected
prior to six (6) months after the original Abatement Notice with respect
thereto, then Customer may terminate this Agreement by thirty days’ written
notice to Sentinel, unless such Abatement Event is cured during such thirty day
period.

6)   Term of Agreement, Termination, and Default.

  a)   This Agreement shall commence on the MSA Effective Date. Unless earlier
terminated in accordance with its terms, this Agreement will terminate on the
date the last Sales Order then in effect expires or is terminated pursuant to
the terms and conditions set forth in this Agreement (which will be the date on
which the last “License Term” as specified and defined on such last Sales Order
expires or is terminated pursuant to the terms and conditions of this
Agreement).     b)   If either party shall be in material breach of this
Agreement (nonpayment of any money due under an invoice or otherwise hereunder
being agreed to be deemed ipso facto a material breach of this Agreement), or if
Customer shall be in material breach of any of the rules regulations and
procedures set forth in the Occupant Handbook, or if Sentinel shall modify
materially the Occupant Handbook in a manner unacceptable to Customer in its
reasonable discretion, the other party may terminate (at its discretion) this
Agreement as to any or all Space (including all Services associated with that
Space) then covered hereunder, upon thirty (30) days’ prior written notice to
the breaching party unless the breaching party shall cure such breach prior to
the expiration of such thirty (30) day period or, if cure cannot be reasonably
achieved within such thirty (30) day period, the breaching party commences cure
and diligently prosecutes such cure to completion at all times thereafter
(provided, however, that such time period shall be ten (10) days with respect to
any failure on the part of Customer to pay any charges hereunder). Termination
shall not, however, except to the extent otherwise provided herein, be the sole
remedy under this Agreement, and, whether or not termination is effected, except
as expressly limited in this Agreement (including the limitations on the
liability of Sentinel contained elsewhere in this Agreement), all other remedies
will remain available. If the Property becomes the subject of an eminent domain
or condemnation action by any authority or person that has such power and if
continued operation of the Property for the Permitted Use would thereafter be
impractical or impossible, or if Sentinel’s or Customer’s possession or right of
access is otherwise terminated or substantially abated, either party shall have
the right to terminate this Agreement. Either party may also terminate this
Agreement by giving written notice of termination to the other party if (i) the
other party becomes the subject of a voluntary petition in

5



--------------------------------------------------------------------------------



 



      bankruptcy or any voluntary proceeding relating to insolvency,
receivership, liquidation, or composition for the benefit of creditors; or
(ii) the other party becomes the subject of an involuntary petition in
bankruptcy or any involuntary proceeding relating to insolvency, receivership,
liquidation or composition for the benefit of creditors and if such involuntary
petition or proceeding is not dismissed within sixty (60) days after filing,
provided in each case that Customer shall have such right to terminate this
Agreement only if as a result of such petition or proceeding the Sentinel
Bedford Data Center is no longer able to operate in a manner sufficient to allow
Customer to receive the Services or to use the Space for the Permitted Use.    
c)   Upon termination of this Agreement with respect to any particular Space,
the License and all other rights of Customer with respect to such Space, and the
right to receive Services associated with such Space, shall terminate, and
Customer agrees to remove the Equipment and any other property belonging to
Customer prior to the effective time of such termination. If Customer fails to
so remove the Equipment and all such other property Sentinel shall be entitled
to pursue all available legal remedies against Customer, including, without
limitation, immediately removing the Equipment and all such other property from
the Space and storing it at Customer’s expense at an off- site location. At
Sentinel’s option, Sentinel may sell the Equipment and other property to cover
storage and other expenses if Customer fails to retrieve the Equipment and other
property and pay all accrued storage and other expenses within thirty (30) days
after receiving written notice from Sentinel of the intention of Sentinel to
effect such sale.     d)   Should the Space or the Sentinel Bedford Data Center
be substantially damaged by fire or other casualty, then Customer or Sentinel
may elect to terminate this Agreement, provided that Customer shall not have
such right to terminate if Sentinel gives notice of its intention to restore
within forty-five (45) days following such fire or casualty and substantially
restores the Space to a condition suitable for the Permitted Use within six
(6) months after the date of such notice of intent to restore. Customer shall
have no obligation to pay any Recurring Charges on a proportionate basis, for
any period during which the Space or any portions thereof is not usable by
Customer on account of such fire or other casualty.

7)   Price and Payment Terms.

  a)   Customer shall pay Sentinel recurring monthly charges (hereinafter
“Recurring Charges”), and other charges and deposits set forth in each Order, in
accordance with Section (b) immediately below. Customer’s obligation to pay
Recurring Charges shall commence for any Sales Order as set forth therein.
Customer shall also pay Sentinel’s then current charges for any site preparation
or other work undertaken by Sentinel pursuant to an Order or otherwise at
Customer’s request (“Installation Charges”).     b)   Customer shall pay to
Sentinel all Recurring Charges without notice or demand, in lawful money of the
United States, in monthly installments in advance on the first (1st) day of each
calendar month during the applicable term. With respect to all other charges,
Customer invoices will be sent by Sentinel monthly and payment shall be due
within twenty (20) days of Customer’s receipt of each invoice. Without

6



--------------------------------------------------------------------------------



 



      intending to derogate from any other remedies available to Sentinel,
undisputed amounts past due will incur a finance charge at the rate of 1% per
month, or the maximum monthly interest rate permitted by law, whichever is
lower, applied to the amount past due. All payments will be made in U.S.
dollars.     c)   Customer shall pay directly all taxes, governmental fees, and
third-party charges related to the ownership and operation of the Equipment and
the activities of Customer at the Sentinel Bedford Data Center, and shall be
responsible for the payment, through Sentinel if such be the applicable party,
of all taxes and other such charges upon the Recurring Charges and any other
charge hereunder. Notwithstanding anything to the contrary in the foregoing,
however. Sentinel agrees that Sentinel shall be responsible for all property and
use taxes applicable to the Space and all income taxes relating to amounts paid
to Sentinel hereunder.

8)   Time and Materials Services.

     Should Customer choose to use the time and materials services (described in
Attachment 1 hereto or in any Sales Order) offered by Sentinel. Customer shall
pay the charges from time to time in effect for such services, in each case
within twenty-seven (27) days of receipt of Sentinel’s invoice. Sentinel
reserves the right to require that Customer sign an additional agreement
relating to such services. The only obligation of Sentinel with respect to such
services shall be to carry out the express instructions of Customer, to the
extent agreed to by Sentinel. In the event that Sentinel fails to correctly
carry out any such instructions of Customer, Customer’s sole remedy shall be to
require Sentinel to not charge Customer for the portion of the service not
correctly performed or to correct such work. It is the parties’ intention that
this Agreement shall be a so-called “gross” license except for Recurring Charges
and Installation Charges and Sentinel’s services payable pursuant to Attachments
1 and 2, and this Article 8 and Article 7 immediately above, and that Customer
shall have no obligation to otherwise pay any additional proration costs or
charges for operating expenses, real estate taxes, insurance or other such
items.

9)   Representations, Warranties and Limitation of Liability.

  a)   Except as expressly otherwise provided in this Agreement or in an Order,
Sentinel provides the Space, the Sentinel Bedford Data Center, and the Services
strictly on an “as is, as available” basis, and Customer’s use of Data Center
Services is at Customer’s own risk. Except as expressly provided herein,
Sentinel does not make, and hereby expressly disclaims, any and all warranties,
expressed or implied, including but not limited to any warranty of
merchantability or fitness for a particular purpose.     b)   Notwithstanding
anything to the contrary contained in this Agreement, neither party shall be
responsible or liable under or with respect to this Agreement, under any
contract, tort, strict liability or other theory, from any cause, (a) for error
or interruption of use or for loss or inaccuracy or corruption of data or cost
of procurement of services or technology or for relocation expenses or loss of
business: (b) for any indirect, exemplary, incidental, special, consequential or
other such damages, including, but not limited to, loss of profits: or (c) for
any force majeure event, as provided in Section 13d hereof. In all events
Sentinel’s total liability for damages to customer for any cause whatsoever,
regardless of the form of action, and

7



--------------------------------------------------------------------------------



 



      whether in contract, tort, strict liability or other theory, from any
cause, for any period in which the space is unavailable or cannot be used or any
period during which services have not been furnished shall be limited to the
Recurring Charges attributable to such monthly period. The provisions of this
section 9(b) shall not be deemed to limit either party’s liability for breach of
Section 10 or 11 of this Agreement.     c)   Each party represents and warrants
to the other that (a) it has obtained all necessary consents, licenses, leases,
permits, and other approvals, both governmental and private, as may be necessary
to permit it to perform its obligations under this Agreement; and (b) it has the
full right and authority to enter into, execute, deliver and perform its
obligations under this Agreement.     d)   Each representative and each other
person visiting the Sentinel Bedford Data Center does so at his/her own risk,
and Sentinel assumes no liability whatsoever for any harm to such persons
resulting from any cause resulting in personal injury to such persons or damage
to any property of such persons during such a visit, except to the extent
arising out of the gross negligence or willful misconduct of Sentinel or its
agents, employees or contractors.     e)   Notwithstanding anything to the
contrary in this Agreement, each party’s maximum aggregate liability to the
other party for monetary damages related to or in connection with this Agreement
shall be limited to the amount of the Recurring Charges paid or payable by
Customer to Sentinel hereunder for the then-prior six (6) months, provided that
during the first eighteen (18) months of the term of this Agreement such limit
shall be the greater of such prior six months’ Recurring Charges or Four Hundred
Thousand Dollars ($400,000.00), and provided that in all events such limitation
shall not apply to Customer’s obligations to pay Sentinel Recurring Charges and
all other charges under this Agreement. Each party’s only other remedies shall
be as specifically provided in this Agreement, except that for damages arising
from the gross negligence or willful misconduct of a party, such party’s maximum
aggregate liability to the other party for monetary damages arising from such
gross negligence or willful misconduct shall be the amounts of insurance payable
by the insurance carrier(s) on behalf of such party for such damages, provided
that such party shall have been carrying at least the insurance required to be
maintained pursuant to Section 4(a) or 4(b) above, as applicable.

10)   Confidential Information.

  a)   Definition. As used in this Agreement, the term “Confidential
Information” with respect to Customer shall mean any and all non-public
information in any form that is proprietary or confidential to Customer or
Customer’s clients, and for which such non-public and proprietary or
confidential status has been communicated to Sentinel in writing or which, under
the circumstances taken as a whole, would reasonably be deemed to be
confidential, including without limitation all information regarding the
Equipment and all information stored in or transmitted through the Equipment. As
used in this Agreement, the term “Confidential Information” with respect to
Sentinel shall mean, collectively any non-public: (a) business or technical
information, including but not limited to information relating to product plans,
designs, costs.

8



--------------------------------------------------------------------------------



 



      product prices and names, finances, marketing plans, business
opportunities, personnel, research, development and know-how; (b) any
information designated and marked in writing by Sentinel as “confidential” or
“proprietary” or which, under the circumstances taken as a whole, would
reasonably be deemed to be confidential; and (c) the terms and conditions of
this Agreement.     b)   General. Each party shall treat as confidential all
Confidential Information of the other party, and shall not use such Confidential
Information except as expressly authorized herein or otherwise authorized in
writing by the other party. Each party shall implement reasonable procedures to
prohibit the disclosure, unauthorized duplication, misuse or removal of the
other party’s Confidential Information, and shall not disclose such Confidential
Information to any third party except as may be necessary or required in
connection with the rights or obligations of such party under this Agreement,
and subject to confidentiality obligations at least as protective as those set
forth herein. Without limiting the foregoing, each of the parties shall use at
least the same procedures and degree of care which it uses to prevent the
disclosure of its own confidential information of like importance to prevent the
disclosure of Confidential Information disclosed to it by the other party under
this Agreement, but in no event less than reasonable care.     c)   Exceptions.
Notwithstanding the above, “Confidential Information” shall not include
information which: (i) was generally known and available in the public domain at
the time it was disclosed, or becomes generally known and available in the
public domain thereafter through no fault of the receiver: (ii) was known to the
receiver at the time of disclosure; (iii) is disclosed with the prior written
approval of the discloser; (iv) was independently developed by the receiver
without any use of or reference to the Confidential Information; (v) becomes
known to the receiver from a source other than the discloser without breach of
this Agreement by the receiver and otherwise not in violation of the discloser’s
rights; or (vi) as to the existence and terms of this Agreement, is disclosed to
a party proposing to carry out a significant corporate transaction with the
disclosing party (such as a merger, acquisition or major financing) if disclosed
under an agreement requiring generally that the party receiving such information
maintain its confidentiality. Notwithstanding the foregoing, the receiving party
may disclose Confidential Information, to the minimum extent necessary, if such
disclosure is: (i) required to be made pursuant to law or regulation, government
authority, duly authorized subpoena or court order, whereupon the receiving
party shall provide prompt notice to the disclosing party and give such party an
opportunity to respond prior to such disclosure and seek a protective order or
other appropriate remedy, or (ii) is approved by the express prior written
consent of the disclosing party.     d)   Remedies. If either party breaches any
of its obligations with respect to confidentiality and/or unauthorized use of
Confidential Information hereunder, the other party shall be entitled to seek
equitable relief to protect its interest therein, including but not limited to
injunctive relief.

9



--------------------------------------------------------------------------------



 



11) Customer Privacy Provisions.

  a)   Customer Information. As between Customer and Sentinel, Customer
Information (as defined below) is and at all times shall remain the sole and
exclusive property of Customer. As used herein, the term “Customer Information”
means all data and information pertaining to or identifiable to a customer of
Customer, prospect or user of a Customer Service (as defined below), including,
without limitation: (i) name, address, e-mail address, telephone number,
password, personal financial information, personal preferences, demographic
data, marketing data, data about securities transactions, credit data or any
other identification data; (ii) any information that reflects any such
Customer’s customers’, prospects’ or users’ interactions with a Customer
Service, including without limitation information concerning computer search
paths, any profiles created or general usage data; and (iii) any data otherwise
submitted by Customer or any such customers of Customer or prospects or users in
the process of registering for or using a Customer Service. As used herein, the
term “Customer Service” means any service, including without limitation any
financial or brokerage service, that Customer makes available to its customers,
prospects and/or users through Web sites, desktops, e-mail, wireless devices, or
from any other communications channel or other medium developed, owned,
licensed, operated, hosted, or otherwise controlled by or on behalf of Customer
or any Customer Affiliate.     b)   Use of Customer Information. Without
limiting any other warranty or obligation of Sentinel under this Agreement, and
in particular (and without limitation) the confidentiality provisions of
Section 10 of this Agreement, during the term of this Agreement and thereafter
Sentinel shall not access, gather, store, or use any Customer Information in any
manner, and shall not disclose, distribute, sell, share, rent or otherwise
transfer any Customer Information to any third party except as expressly
provided in this Agreement or as Sentinel may be expressly directed. Sentinel
agrees that Sentinel will use Customer Information only in compliance with:
(i) this Agreement; (ii) Customer’s privacy policies, if made available to
Sentinel: and (iii) all applicable laws, policies and regulations (including,
but not limited to, applicable laws, policies and regulations related to
spamming, privacy, and consumer protection). The parties acknowledge that it is
not anticipated that Customer will authorize Sentinel to access Customer
Information.     c)   Retention of Customer Information. In the event Sentinel
obtains Customer Information, Sentinel shall not retain any Customer Information
for any period longer than necessary for Sentinel to fulfill its obligations
under this Agreement. As soon as Sentinel no longer needs to retain such
Customer Information in order to perform its duties under this Agreement,
Sentinel will promptly return or (if so instructed by Customer in writing)
destroy all originals and copies of such Customer Information.

12) [lntentionally Deleted].
13) Miscellaneous.

  a)   Customer may not assign, delegate or otherwise transfer its interest in
this Agreement or any of its rights or obligations relating to this Agreement or
to the Space or

10



--------------------------------------------------------------------------------



 



    otherwise, in whole or in part, except that Customer may assign this
Agreement without consent (but with notice to Sentinel promptly after or
contemporaneous with such assignment) (i) to an Affiliate or (ii) in connection
with a merger, consolidation, reorganization or sale of all or substantially all
of its assets, provided in each instance that the assignee, immediately after
such transaction (and taking into account assets and liabilities acquired
through such transaction) shall have financial resources, in terms of net worth
and working capital, at least equal to that of Customer as of the date of such
assignment or as of the MSA Effective Date, whatever shall be greater.     b)  
Sentinel acknowledges any Affiliate of Customer may place Sales Orders with
Sentinel which incorporate the terms and conditions of this Agreement and that
references to “Customer” herein shall be deemed to refer to an Affiliate when an
Affiliate places a Sales Order with Sentinel incorporating the terms and
conditions of this Agreement. Any such Affiliate of Customer shall be
responsible for its obligations under this Agreement, including, but not limited
to, all charges incurred in connection with such Sales Order, jointly and
severally with Customer (subject in all events to Sentinel’s discretion with
respect to the terms of any such Sales Order, including, without limitation,
Sentinel’s satisfaction with the creditworthiness of any such Affiliate).     c)
  All notices, consents, or approvals required by this Agreement shall be (i) in
writing sent by certified or registered mail, postage prepaid, return receipt
requested or delivered via nationally recognized overnight delivery service
which obtains a receipt or by facsimile or electronic mail (confirmed by such
certified or registered mail) to the parties at the addresses set forth at the
end of this Agreement or such other addresses as may be designated in writing by
the respective parties or (ii) in any other manner mutually agreed upon by the
parties. Notices shall be deemed effective on the date of mailing.     d)  
Neither party shall be responsible for any failure to perform its obligations
under this Agreement (other than the obligation to pay money) if such failure is
caused by acts of God, war, labor strife, fire, flood, earthquake or any other
events beyond the reasonable control of such party.     e)   This Agreement
shall be governed in all respects by the internal laws of the Commonwealth of
Massachusetts (as if made and entered into between Massachusetts residents and
fully executed within Massachusetts) without regard to its conflict of laws
provisions.     f)   If any provision of this Agreement shall be held by a court
of competent jurisdiction to be illegal, invalid or unenforceable, such
provision shall be limited or eliminated to the minimum extent necessary so that
this Agreement shall otherwise remain in full force and effect and enforceable.
    g)   This Agreement supersedes all proposals, oral or written, all
negotiations, conversations, or discussions between or among the parties
relating to the subject matter of this Agreement and all past dealing or
industry custom. This Agreement may not be modified orally. No waiver by
Sentinel of any breach of any provision of

11



--------------------------------------------------------------------------------



 



      this Agreement shall constitute a waiver of any prior, concurrent or
subsequent breach of the same or any other provisions hereof, and no such waiver
shall be effective unless made in writing and signed by an authorized
representative of the waiving party and clearly understood by the waiving party
to be such a waiver.     h)   In any action or proceeding to enforce rights
under this Agreement, the prevailing party shall be entitled to recover costs
and attorneys’ fees.     i)   Headings and captions are for convenience only and
are not to be used in the interpretation of this Agreement.     j)   Each party
recognizes and agrees that the warranty disclaimers and liability and remedy
limitations in this Agreement are material, bargained-for bases of this
Agreement and that they have been taken into account and reflected in
determining the consideration to be given by each party under this Agreement and
in the decision by each party to enter into this Agreement.     k)   Sentinel
and Customer are independent contractors and not partners, joint venturers or
otherwise affiliated and neither has any right or authority to bind the other in
any way. Neither party shall make any representations to the contrary to any
third party. Except to the extent expressly provided to the contrary, the
following provisions shall survive the termination of this Agreement: all
provisions which by their terms or context would require or call for performance
or liability following termination or expiration of this Agreement.     l)   The
order of precedence for this Agreement shall be the Sales Order (unless the
Sales Order or this Agreement expressly states otherwise), the Online Order, the
MSA, the SLA, and lastly, the rules, regulations and procedures set forth in the
Occupant Handbook. The SLA, MSA, and Sales Order shall always supersede the
rules, regulations and procedures set forth in the Occupant Handbook in the
event of a conflict.     m)   Sentinel shall provide access to the
inter-exchange carriers for the installation of additional telecom capacity when
needed, so long as such access is consistent with the Sentinel rules,
regulations and procedures as set forth in the Occupant Handbook.     n)  
Sentinel shall control access to the Space and provide a process to authorize
entry as set forth in the Occupant Handbook.     o)   This Agreement, and
Customer’s rights hereunder, shall be subject and subordinate in all respects to
all mortgages, deeds of trust or other such instruments and matters, and ground
leases which may hereafter be placed on or affect this Agreement, the Sentinel
Bedford Data Center, or Sentinel’s interest or estate therein, and to each
advance made or hereafter to be made under any such mortgages or the like, and
to all renewals, modifications, consolidations, replacements and extensions
thereof and all substitutions therefor, provided that, with respect to any such
mortgage, deed of trust or other such instrument or ground lease entered into
after this Agreement the holder thereof enters into a commercially reasonable
subordination, non-disturbance and attornment agreement with Customer. Customer
agrees that it will execute,

12



--------------------------------------------------------------------------------



 



      acknowledge and deliver any and all instruments deemed by Sentinel
necessary or desirable to give effect to or notice of such subordination and
attornment, provided that any such instrument shall contain non-disturbance and
attornment agreement
provisions in favor of Customer.     p)   Customer agrees to look solely to the
interest of Sentinel in the Property and the income and other proceeds from the
Property, including, without limitation, the insurance set forth in Section 4c
hereof, for recovery of any judgment and for enforcement of Sentinel’s
obligations under this Agreement, it being specifically agreed that Sentinel
shall not under any circumstances be personally liable for any such judgment. In
addition, upon any sale or other transfer of the Property or the Sentinel
Bedford Data Center, or Sentinel’s interest in either. Sentinel shall be deemed
released from all liability and obligations under this Agreement arising or
accruing on or after the effective date of any such sale or other transfer.
Customer agreeing to look solely to the transferee with respect thereto, so long
as the transferee shall have assumed in writing all of Sentinel’s liabilities
and obligations under this Agreement thereafter arising.     q)   Within ten
(10) business days after each request by either party hereto, the other party
shall deliver to the requesting party and/or to any mortgagee a certificate
stating that Customer has commenced use of the Space in accordance with the
provisions of this Agreement, and that this Agreement is in full force and
effect (or if there shall have been modifications, that the same is in full
force and effect as modified and stating the modifications), and stating the
dates to which the Recurring Charges and other charges have been paid and
stating whether or not the requesting party is in default in performance of any
covenants, agreements or conditions contained in this Agreement, and if so,
specifying each such default of which the requesting party may have knowledge,
and any other information reasonably requested.     r)   Except as required for
the Permitted Use, and then only in strict compliance with all applicable laws,
ordinances, rules and regulations, Customer shall not generate, store, release,
transport, dispose of or otherwise handle any substance, waste or material
deemed hazardous, toxic or a contaminant under any federal, state or local
statute, law, ordinance, rule or regulation, order or decision (hereinafter, a
“Hazardous Substance”). Without intending to limit the generality of the
indemnification of Sentinel by Customer elsewhere contained in this Agreement.
Customer shall defend, indemnify and hold harmless Sentinel and any mortgagees
of Sentinel from and against any and all liability, loss, cost or expense,
including, without limitation, attorneys’ fees, consultants’ fees and clean-up
costs, in any way relating to or arising from the presence, release or threat of
release of any Hazardous Substance on or about the Space or the generation,
storage, release, transportation, disposal or handling of any Hazardous
Substance by Customer, its employees, invitees, contractors or agents or anyone
else from whom Customer might be responsible.

[Signature Page Follows]

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Master Services Agreement, as
of the MSA Effective Date.
Customer to complete:
CUSTOMER:
CONSTANT CONTACT, INC.

         
Submitted By:
  /s/ Steven R. Wasserman
 
     (Authorized Signature)    
 
       
Print Name:
  STEVEN R. WASSERMAN    
 
       
 
       
Title:
       Authorized Signatory    
 
       
Address for notices:
  1601 Trapelo Road, Suite 329    
 
       
 
  Waltham, MA 02451    
 
       
 
  Attn: General Counsel    
 
       
 
  Phone: 781-472-8100    

14



--------------------------------------------------------------------------------



 



Sentinel to Complete:
Sentinel Properties — Bedford, LLC

         
Submitted By:
  /s/ Todd M. Aaron    
 
       
 
       (Authorized Signature)    
 
       
Print Name:
  Todd Aaron    
 
       
 
       
Title:
  Co. President    
 
       
 
       
Address for notices:
  Sentinel Properties — Bedford, LLC    
 
  c/o Resolution Capital, LLC    
 
  1270 Avenue of the Americas, Ste. 204
 
  New York, NY 10020
 
  Attn: Todd M. Aaron

15



--------------------------------------------------------------------------------



 



Attachment 1
Initial Sales Order
Capitalized terms not defined in this Attachment 1 shall have the definitions
ascribed to them in that certain Master Services Agreement (the “MSA”) by and
between Constant Contact, Inc. (“Customer”) and Sentinel Properties — Bedford,
LLC (“Sentinel”) dated as of July 19, 2007, to which this Initial Sales Order is
attached. The “Sales Order Effective Date” of this Sales Order is that date
which shall be the earlier of the day on which Customer commences operations
within the Suite A Space or the Suite B Space (defined below) or the fifteenth
(15th) day after the date upon which Sentinel provides written notice to
Customer that the fit-out of the Suite A Space and the Suite B Space is
substantially completed by Sentinel, and the “License Term” of this Sales Order
shall commence on the Sales Order Effective Date and expire on the last day of
the month during which the fifth anniversary of the Sales Order Effective Date
shall occur, unless extended pursuant to this Sales Order, or unless the MSA is
sooner terminated as provided in the MSA, in which event this Sales Order shall
terminate upon the termination of the MSA.

  1.   Suite A Space and Suite B Space. Pursuant to this Sales Order, Customer
shall have (a) commencing on the Sales Order Effective Date, the use of a
demised premises of six hundred (600) square feet of floor area as shown on
Exhibit 1 to Attachment 1 hereto (the “Suite A Space”), and (b) commencing on
the first (1st) anniversary of the Sales Order Effective Date (the “First
Anniversary”), the additional use of premises containing one thousand eight
hundred (1,800) square feet of floor area as shown on Exhibit 2 to Attachment 1
hereto (the “Suite B Space,” and together with the Suite A Space, the “Space”),
provided that, prior to the First Anniversary (but not on or thereafter),
Sentinel shall have the right to relocate such Suite B Space to any other
location of equivalent space within the Sentinel Bedford Data Center, all such
use being subject to the terms and conditions of the MSA (including the Occupant
Handbook), provided further, however, that if space consisting of contiguous two
thousand four hundred of floor area (2,400) square feet (the “Alternative
Space”) shall be available, at Sentinel’s sole discretion, at the Sentinel
Bedford Data Center as of the First Anniversary. Customer shall have the option,
after having notified Sentinel of Customer’s interest in so consolidating
Customer’s space by having given notice to Sentinel no later than five (5)
months prior to the First Anniversary, of using such Alternative Space in lieu
of the Suite A Space and the Suite B Space, in which event the Alternative Space
shall become the “Space” for all purposes under the MSA and this Sales Order.
Customer shall be responsible for all costs and expenses, of whatever nature,
associated with such consolidation and relocation to the Alternative Space, so
long as Customer has been notified of such costs and expenses in advance. As
used in this Paragraph 1, the term “available” shall mean that Sentinel has
neither licensed nor otherwise arranged for the use of nor entered negotiations
to license or otherwise use the Alternative Space to a person or entity not
affiliated with Customer or Sentinel, and Sentinel does not have any other use
of such space imminently planned.

  2.   Recurring Charges. Recurring Charges for the Initial Space shall be as
follows:

  a.   For the first (1st) year of the License Term. Seventeen Thousand One
Hundred and No/100 Dollars ($17,100.00) per month and a pro rata portion thereof
for any partial month;

16



--------------------------------------------------------------------------------



 



  b.   For the second (2nd) year of the License Term, Seventy Thousand One
Hundred Ten and 00/100 Dollars ($70,110.00) per month and a pro rata portion
thereof for any partial month;     c.   For the third (3rd) year of the License
Term, Seventy One Thousand Eight Hundred Sixty Two and 75/100 Dollars
($71,862.75) per month and a pro rata portion thereof for any partial month;    
d.   For the fourth (4th) year of the License Term, Seventy Three Thousand Six
Hundred Fifty Nine and 32/100 Dollars (73,659.32) per month and a pro rata
portion thereof for any partial month; and     e.   For the fifth (5th) year of
the License Term, Seventy Five Thousand Five Hundred and 80/100 ($75,500.80) per
month and a pro rata portion thereof for any partial month.

  3.   Power Circuit Costs. Power circuit pricing shall be as set forth in
Exhibit 3 to Attachment 1 attached hereto (collectively, “Power Circuit Cost”).
To the extent that the utility rates charged to Sentinel by a third party
increase on a year-over-year basis, Sentinel shall have the right to increase
Power Circuit Costs on an annual basis in an amount equal to the percentage
increase in such utility rates. In the event that Sentinel so increases Power
Circuit Costs, Sentinel shall promptly upon request provide Customer with
documentation supporting Sentinel’s calculations for such rate increases.     4.
  Supporting Infrastructure.

  a.   UPS Conditioned Electricity. Sentinel shall provide UPS conditioned
electrical power to the Space on a continual basis. Such power shall be
supported at all times by on-site backup generation and all generation and UPS
equipment shall be configured with at least N+l redundancy.     b.  
Unconditioned Power. Sentinel shall provide unconditioned electrical power to
the Space on a continual basis with a capacity sufficient to support the HVAC
equipment necessary to cool Customer’s loads and all of Customer’s reasonable
lighting and receptacle requirements within the Space.     c.   Miscellaneous
Infrastructure. Sentinel shall provide the following elements to the Space:

  1.   Cooling via Liebert on-floor air-handling units supported by the
Building’s 2,625 ton chilled water plant;     2.   Interlocking pre-action fire
suppression throughout the Space;     3.   Dedicated key-card module regulating
access to the Space;     4.   Copper grounding mat underneath the entire Space;
and     5.   Dedicated fiber conduit to the Space via two diverse meet-me rooms
and dedicated hard conduit connecting the Suite A Space and the Suite B Space.

17



--------------------------------------------------------------------------------



 



  d.   Elevators; Access. Customer shall have access to passenger and freight
elevator service to the Space on Business Days from 7:00 A.M. to 7:00 P.M., and
shall have one passenger elevator and one freight elevator serving the Space
available at all other times. Sentinel shall have the right to change the
operation or manner of operation of any of the elevators in the Building and/or
to discontinue, temporarily or permanently, the use of any one or more cars in
any of the passenger, freight or truck elevator banks as long as Customer
continues to have reasonable access to the Space for passengers and freight via
elevator at all times required hereunder. Subject to the foregoing, Sentinel
agrees that Customer shall have access to the Space twenty-four (24) hours per
day, seven (7) days per week, subject to the Occupant Handbook.     e.   HVAC.
Sentinel shall provide heating, ventilation and air-conditioning (“HVAC”) for
Customer by way of the Building’s central chilled water plant in an amount as
required to support heat loads associated with anticipated Customer UPS loads at
temperatures and humidity levels consistent with ASHRAE guidelines for data
center operating environmental conditions. All chiller, cooling tower and
critical pumping infrastructure shall be configured with at least N+1
redundancy. Sentinel shall install computer room air-conditioning (“CRAC”) units
in Customer’s space providing N+l redundancy. Sentinel shall have no obligation
to provide additional HVAC capacity for the Space beyond that amount set forth
above.     f.   Security. Sentinel shall provide security service at the
Building which shall include the following: (i) closed-caption television
cameras at all critical common areas with all footage recorded and archived for
a minimum of thirty (30) days; (ii) key-card or biometric readers at all
external entry points and all Customer-accessible internal doorways with all
access events recorded and archived for a minimum of thirty (30) days; (iii)
qualified security guard coverage at the Building 24x7x365 and routine
interior/exterior patrols of the Buildings and Space; and (iv) standard
operating procedures with respect to access control consistent with operation as
a Mission Critical Data Center as set forth from time to time in the Occupant
Handbook. The foregoing are the security services that Sentinel shall maintain
on the Sales Order Effective Date; however, Sentinel shall have the right to
upgrade or replace any such services with alternative services or alternative
technologies providing substantially the same protection from time to time
during the term of the MSA and Sentinel may eliminate any such services if they
are no longer reasonably necessary as a result of such alternative services or
technologies.     g.   Janitorial. Sentinel shall provide Building standard
janitorial and rubbish/refuse removal service to the Property on business days.
    h.   Certain Equipment. Sentinel shall be responsible for the management,
maintenance, monitoring and repair of the power plant, all generators, power
distribution units, UPS, batteries, switch gear, chillers, coolers, CRAC units
and all associated plumbing, piping and electrical upstream of and including the
PDU’s and CRAC’s at the Property. Sentinel shall, upon the reasonable request of
Customer, provide evidence that the foregoing are being properly maintained.

All of the Services and elements which are to be provided by Sentinel under this
Paragraph 4 shall be at no additional cost to Customer.

18



--------------------------------------------------------------------------------



 



  5.   Restriction on Power Usage. Customer agrees that the usage of electrical
power in the Space shall (A) not materially, adversely affect the quality of the
electrical power in the Building (for example, through the creation of
harmonics, backflow, backfeed or similar conditions) in a manner that would
materially, adversely affect any other Customer or occupant of the Building: and
(B) be in compliance with IEEE Standard 519. Upon written notice from Sentinel.
Customer will promptly cease any UPS electrical usage in the Space that gives
rise to any such condition, unless such condition results from the gross
negligence or willful misconduct of Sentinel or any of its agents.     6.   All
Sentinel Bedford Data Center security video data recorded by Sentinel will be
recorded digitally and archived for not less than thirty (30) days in the case
of video recordings triggered by alarms. Customer will have the ability to
access this data as requested. Sentinel will provide playback, monitoring, and
reviewing support to Customer of video data that pertains to Customer as a time
and material request subject to time and material pricing.     7.   Customer may
visit the Sentinel Bedford Data Center to observe Sentinel’s maintenance and
testing procedures that relate to the Space, provided that (a) Customer provides
Sentinel with at least two (2) business days’ notice prior to such visit,
(b) such audit does not adversely affect other customers of Sentinel or
Sentinel’s operation of the Sentinel Bedford Data Center, (c) Customer complies
with Sentinel’s Occupant Handbook, and (d) such visit does not occur more
frequently one time in any twelve consecutive month period.     8.   Sentinel
shall, at Sentinel’s sole cost, provide Services delivered in the Space pursuant
to the Service Level Agreement set forth in Attachment 2 to the MSA.     9.  
Customer may install security devices in the Space subject to Sentinel’s
approval, which approval shall not be unreasonably withheld, and provided that
Sentinel has access to the Space in the event of an emergency.

19



--------------------------------------------------------------------------------



 



Exhibit 1 to Attachment 1
Plan Showing Suite A Space
[Intentionally Omitted]

20



--------------------------------------------------------------------------------



 



Exhibit 2 to Attachment 1
Plan Showing Suite B Space
[Intentionally Omitted]

21



--------------------------------------------------------------------------------



 



Exhibit 3 to Attachment 1
Power Circuit Pricing

          Circuit Type   Monthly Recurring Cost
20A/120V
  $ 275  
30A/120V
  $ 400  
30A/208V
  $ 715  
20A/208V
  $ 475  

Circuit Installation Costs
The above rates do not include costs associated with the installation of each
circuit from the relevant power panel to the cabinet or other termination point.
Such installation can be performed by Sentinel at additional cost or by third
party electrical contractors reasonably approved by Sentinel.

22



--------------------------------------------------------------------------------



 



Attachment 2
Service Level Agreement
This Service Level Agreement (sometimes hereinafter “SLA”) is attached to and
forms part of that certain Master Services Agreement (sometimes hereinafter the
“License”) dated as of July 19, 2007, by and between Constant Contact, Inc.
(“Customer”) and Sentinel Properties — Bedford, LLC (“Sentinel”). Unless defined
herein, all capitalized terms in this SLA are defined in the License or exhibits
thereto. Pursuant to the License. Sentinel is licensing to Customer the Space at
the Sentinel Bedford Data Center, and in connection therewith will be providing
services to Customer in order to support Customer’s use of the Space. This SLA
establishes standards for the provision of certain services by Sentinel, and
also provides for Customer to receive a credit against certain fees payable by
Customer under the License in certain situations.
1. Power
If a cabinet containing functioning computer or networking equipment (a “Loaded
Cabinet”) in the Space is powered by two (2) different power distribution units
and both units experience a simultaneous interruption in electrical power, such
that such Loaded Cabinet experiences an interruption in power (a “Power Outage”)
which lasts longer than five (5) consecutive seconds but shorter than one
(1) continuous hour, Sentinel shall credit to Customer’s account the Cabinet
Charges (hereinafter defined) attributable to such Loaded Cabinet, and all other
Loaded Cabinets which are not fully functional as a result of the unavailability
of the Loaded Cabinet that suffered such Power Outage, for the day during which
such interruption occurs. “Cabinet Charges” shall be defined as the Recurring
Charges payable for a given month divided by the number of Loaded Cabinets in
the Space at the time of the outage. If a Loaded Cabinet in the Space is powered
by two different power distribution units and both units experience a
simultaneous interruption in electrical power such that such Loaded Cabinet
experiences a Power Outage which lasts for one (1) continuous hour or longer,
Sentinel shall credit Customer’s account the Cabinet Charges attributable to
that Loaded Cabinet and all other Loaded Cabinets which are not fully functional
as a result of the unavailability of the Loaded Cabinet that suffered such Power
Outage, for the calendar week during which such interruption occurs.
2. Cooling and Humidity
The Space is designed to provide a target operating temperature of an average of
72 degrees Fahrenheit (at the intake side of properly positioned computing
equipment) and relative humidity ranging from 35 to 65 percent (near the intakes
of on-floor air handlers), provided Customer has properly spaced and configured
computing hardware and loaded and balanced power distribution equipment. Under
normal operating conditions, when there is no indication of individual server or
rack temperature conditions, temperature and humidity will be monitored by
Sentinel in more than one location in the Space to ensure compliance with the
targeted operating ranges.
SLA Measurement and Credit:
Upon recognition of a heat condition affecting devices in a specific area,
Customer may request specific measurement of temperature and/or humidity in that
area. Sentinel shall then place probes in the affected area. For purposes of
this SLA, the temperature will be measured between four (4) and five (5) feet
from the floor and twelve (12) inches to fourteen (14) inches from the cool air
intake side of a cabinet. For this purpose, the temperature reading shall be an
average of the temperature across five contiguous cabinets.

23



--------------------------------------------------------------------------------



 



Humidity will be measured near the air return intake of the air handler units
closest to the measured cabinets.
(i) Temperature
If the temperature as measured above exceeds 80 degrees Fahrenheit for more than
fifteen (15) consecutive minutes and causes (i) a material degradation in the
operation of Customer’s equipment, (ii) Customer’s equipment to fail, or
(iii) Customer to shut down the equipment (a “Temperature Irregularity”) any
time during a calendar month, Sentinel shall credit Customer’s account the
Recurring Charges attributable to the calendar week during which the last
Temperature Irregularity shall have occurred.
(ii) Humidity
If the humidity inside the Space drops below 35 percent or exceeds 65 percent of
the targeted operating range for more than fifteen (15) consecutive minutes (a
“Humidity Irregularity”) two (2) times during a calendar month, Sentinel shall
credit to Customer’s account the Recurring Charges attributable to the calendar
week during which the last Humidity Irregularity shall have occurred.
3. Credits
Notwithstanding anything to the contrary contained in this SLA, the maximum
aggregate credit to which Customer shall be entitled pursuant to this SLA in a
calendar year shall not exceed three months’ Recurring Charges.
With respect to the standards and penalties set forth herein relating to
electrical power and temperature and humidity, penalties shall not be incurred
during any periods in which Sentinel is performing normal and customary
maintenance on equipment serving Customer’s Space, all of which shall be
conducted between the hours of 2:00 AM and 5:00 AM EST, or otherwise during
so-called “off hours.”
Exceptions and Conditions
Sentinel shall exercise reasonable efforts to ensure service level commitments
are met; however, nothing contained in this SLA or in the License shall be
construed to constitute a service level guarantee with respect to acts outside
of Sentinel’s reasonable control.
In addition, Sentinel’s service level commitments stated herein shall not apply
if Sentinel’s failure to meet the standards set forth in this SLA (a) results
from any actions or inactions of Customer or its employees, agents,
representatives or guests; or (b) results from Customer’s Property or improper
or imprudent placement of Customer’s Property.
Customer acknowledges and agrees that except for the termination rights granted
to Customer in the MSA or this SLA, the service level credits under this SLA are
Customer’s sole and exclusive remedy in the event of Sentinel failure to meet
the service level commitments set forth in this SLA or elsewhere in the MSA.
4. Notification
Credit will be given as provided above only if Customer notifies Sentinel in
writing not later than one (1) week after the occurrence of the event entitling
Customer to a credit. Unless otherwise designated by Sentinel, Sentinel can be
reached as indicated in Section 1 of the Occupant Handbook.

24



--------------------------------------------------------------------------------



 



5. Major Outages
If three (3) or more Major Outages (as defined below) shall occur in any three
(3) month period, then Customer may terminate this Agreement by written notice
to Sentinel at any time within ninety (90) days after the third such Major
Outage, which termination shall be effective thirty (30) days after receipt of
notice thereof by Sentinel. A “Major Outage” shall mean any Power Outage that
lasts for at least ten (10) consecutive minutes and/or any Temperature
Irregularity, in each case causing inoperability of Customer’s Equipment.
If any single Major Outage shall continue for three days (a “Prolonged Major
Outage”), such Prolonged Major Outage shall be deemed for purposes of this
Section 5 to be one additional Major Outage, and each subsequent three day’s
duration of a Prolonged Major Outage shall be deemed an additional Major Outage.
Notwithstanding the foregoing, no single Major Outage, regardless of its
duration, shall be deemed a Prolonged Major Outage if Sentinel is using its
commercially reasonable efforts to remedy such outage and in so doing is acting
in a manner consistent with that of an operator of mission critical data
centers. In addition, Sentinel agrees to provide twice daily progress reports on
the restoration of service efforts during any Major Outage until such service is
restored.

25



--------------------------------------------------------------------------------



 



Attachment 3
Description of Time and Material Services
For all services described in this Attachment 3:

  i.   Customer must provide Sentinel a continually updated list of persons
authorized to place Orders.     ii.   Such services shall be available 24x7x365.
    iii.   Customer must provide detailed and complete instructions for each
task.

Time and Materials Services and Pricing.
Sentinel site technicians can, by following Customer’s directions, provide basic
remote maintenance services and troubleshooting capabilities to Customer. Some
of these services will be subject to on-site technician time availability.
Time and Materials Services include but are not limited to the following “Remote
Hands” activities, as shall be more specifically defined by direction furnished
by Customer:

  •   Power cycling a router, server, switch / Soft-booting a server     •  
Moving or securing a cable     •   Toggling a switch; pushing buttons     •  
Adding, removing, or verifying a demarcation label     •   Putting up or taking
down a loop on a carrier circuit to assist in remote testing     •   Relaying
status of equipment LEDs     •   Typing commands on a console     •   Signal
testing a circuit with diagnostic equipment     •   Taking an inventory of
equipment; taking digital pictures of equipment     •   Labeling equipment and
cable connections     •   Installing, replacing or removing equipment components
(e.g. a router/switch card, disk drive, memory, etc.) that are hot-swappable and
modular — no tools required     •   Changing of pre-labeled, pre-ejected
removable media (tapes, CDs)     •   Replace or verify cable integrity of an
installed cross-connect     •   Installation and de-installation of server
cabinets     •   Installation and de-installation of servers within cabinets    
•   Warranty Vendor Escort

Rates for time and materials will be agreed in advance of any such work. Upon
request by Customer for any services to be provided hereunder, prior to
commencement of the services, Sentinel shall provide Customer with Sentinel’s
cost estimate for the requested services. Sentinel shall not proceed to perform
any requested service until Customer shall thereafter authorize Sentinel to
proceed. Upon completion of each designated service, Sentinel shall provide a
final invoice to Customer with a breakdown of the Time and Material costs
required to perform the services.

26



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO MASTER SERVICES AGREEMENT
          This First Amendment to Master Services Agreement (this “Amendment”)
is entered into as of this 27th day of November 2007 by and between Sentinel
Properties—Bedford, LLC, a Delaware limited liability company (“Sentinel”), and
Constant Contact, Inc., a Delaware corporation (“Customer”).
          Reference is hereby made to that certain Master Services Agreement
(the “Agreement”) by and between Sentinel and Customer, dated as of July 19,
2007.
          WHEREAS, Sentinel and Customer desire to amend the Agreement to, among
other things, accelerate the commencement date for Customer’s use of the Suite B
Space, increase the space occupied by Customer in the Sentinel Bedford Data
Center by adding the Suite C Space (defined below) and modify the term of the
Agreement.
          NOW, THEREFORE, in consideration of the agreements set forth below and
for other good and valuable consideration, the receipt and sufficiency of all of
which are hereby acknowledged, Sentinel, and Customer hereby agree as follows:

  1.   In lieu of Customer’s having use of the Suite B Space on the First
Anniversary, as set forth in Paragraph 1 of Attachment 1 to the Agreement,
Sentinel shall deliver and Customer shall have use of the Suite B Space on
February 1, 2008. Paragraph 1 of Attachment 1 to the Agreement is hereby deemed
amended in accordance herewith.     2.   Sentinel shall no longer have the right
to relocate the Suite B Space as previously set forth in Paragraph 1 of
Attachment 1 to the Agreement, and said Paragraph 1 is hereby deemed amended in
accordance herewith.     3.   Commencing on January 1, 2009 (the “Suite C Space
Commencement Date”). Customer shall have the use of additional premises
containing approximately two thousand (2,000) square feet of floor area as shown
on Exhibit A hereto (the “Suite C Space”). The definition of the Space in
Paragraph 1 of Attachment 1 to the Agreement is hereby deemed amended in
accordance herewith (and wherever “Space” is referred to in the Agreement such
reference shall from and after the Suite C Space Commencement Date be deemed to
include the Suite C Space).     4.   The License Term of the Agreement is hereby
amended such that the term shall expire five (5) years after the Suite C Space
Commencement Date, i.e., December 31, 2013, unless sooner terminated as
otherwise provided in the Agreement; provided, however, that all of Customer’s
rights with respect to the Suite A Space and the Suite B Space, including,
without limitation, the right to use the Suite A Space and the Suite B Space,
shall terminate one day prior to the fifth anniversary of the Sales Order
Effective Date. The initial paragraph of Attachment 1 to the Agreement is hereby
deemed amended in accordance herewith.

 



--------------------------------------------------------------------------------



 



  5.   Recurring Charges for the Space shall be as follows:

  a.   Commencing on the Sales Order Effective Date and ending January 31, 2008.
Seventeen Thousand One Hundred and No/100 Dollars ($17,100.00) per month, plus a
pro rata portion thereof for any partial month;     b.   Commencing on
February 1, 2008, and ending one day prior to the first anniversary of the Sales
Order Effective Date, Sixty-Eight Thousand Four Hundred and No/100 Dollars
($68,400.00) per month and a pro rata portion thereof for any partial month;    
c.   Commencing on the first anniversary of the Sales Order Effective Date and
ending December 31, 2008. Seventy Thousand One Hundred Ten and No/100 Dollars
($70,110.00) per month, plus a pro rata portion thereof for any partial month;  
  d.   Commencing on January 1, 2009, and ending one day prior to the second
anniversary of the Sales Order Effective Date. One Hundred Twenty-Eight Thousand
Five Hundred Thirty-Five and No/100 Dollars ($128,535.00) per month, plus a pro
rata portion thereof for any partial month;     e.   Commencing on the second
anniversary of the Sales Order Effective Date and ending one day prior to the
third anniversary of the Sales Order Effective Date, One Hundred Thirty-One
Thousand Seven Hundred Forty-Eight and No/100 Dollars ($131,748.00) per month,
plus a pro rata portion thereof for any partial month;     f.   Commencing on
the third anniversary of the Sales Order Effective Date and ending one day prior
to the fourth anniversary of the Sales Order Effective Date, One Hundred
Thirty-Five Thousand Forty-Two and No/100 Dollars ($135,042.00) per month, plus
a pro rata portion thereof for any partial month;     g.   Commencing on the
fourth anniversary of the Sales Order Effective Date and ending one day prior to
the fifth anniversary of the Sales Order Effective Date, One Hundred
Thirty-Eight Thousand Four Hundred Eighteen and No/100 Dollars ($138,418.00) per
month, plus a pro rata portion thereof for any partial month;     h.  
Commencing on the fifth anniversary of the Sales Order Effective Date and ending
one day prior to the sixth anniversary of the Sales Order Effective Date,
Sixty-Four Thousand Four Hundred Ninety and No/100 Dollars ($64,490.00) per
month, plus a pro rata portion thereof for any partial month;     i.  
Commencing on the sixth anniversary of the Sales Order Effective Date and ending
December 31, 2013, Sixty-Six Thousand One Hundred Three and No/100 Dollars
($66,103.00) per month, plus a pro rata portion thereof for any partial month.

2



--------------------------------------------------------------------------------



 



      Paragraph 2 of Attachment 1 to the Agreement is hereby deemed amended in
accordance herewith.

          Except as amended, modified and supplemented hereby, the Agreement is
hereby ratified and confirmed and shall continue in full force and effect as
written. Any words, phrases or expressions used in this Amendment which are
defined or otherwise referred to in the Agreement shall have the meanings
therefor given thereto in the Agreement, unless the context herein otherwise
requires.
          The provisions hereof shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns
(subject to any applicable provisions of the Agreement).
[Signature Page Follows]

3



--------------------------------------------------------------------------------



 



[Signature Page to First Amendment to Master Services Agreement]
Executed under seal as of the date first written above.

                  SENTINEL:   CUSTOMER:    
 
                SENTINEL PROPERTIES—BEDFORD, LLC   CONSTANT CONTACT, INC.    
 
               
 
               
By:
  /s/ Todd Aaron
 
  By:   /s/ Gail F. Goodman
 
   
 
  Name: Todd Aaron       Name: Gail F. Goodman    
 
  Title: Co-President       Title: CEO    

4



--------------------------------------------------------------------------------



 



EXHIBIT A
[ Intentionally Omitted ]

5